Citation Nr: 1760551	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-02 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent since November 30, 2010, for lumbosacral strain with degenerative joint and disc disease of the lumbosacral spine, L2-3, L3-4, L4-5, and L5-S1, and mild degenerative sacroiliac joints, to include increased ratings for associated neurological symptoms, including right and left lower extremity radiculopathy and bowel, bladder, erectile dysfunction symptoms.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from November 1974 to August 1992. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Houston, Texas, Regional Office (RO). In June 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board has determined that VA examinations are necessary. The appeal is therefore REMANDED as below.

1.  Reasons for the Remand:

a. At his February 2011 VA examination and at his June 2017 Board hearing, the Veteran reported bowel, bladder, and erectile dysfunction symptoms. He has not been afforded VA examinations to determine whether these symptoms are associated with his service-connected lumbar spine disorder and, if so, their severity.

b. The report of the October 2016 VA back examination states that the Veteran did not have intervertebral disc syndrome, despite a diagnosis  at his prior examination in April 2014. As a result, the October 2016 examiner did not complete the portion of the examination report related to incapacitating episodes. Therefore, this examination is inadequate and a new examination with clarification of diagnosis is required.

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

2.  Schedule the Veteran for all necessary VA examinations to obtain an opinion as to the current nature of his service-connected low back disorder, including all associated neurological symptoms. All indicated tests and studies should be accomplished and the findings reported in detail. IF THERE IS PAIN DURING RANGE OF MOTION TESTING, THE EXAMINER MUST EXPRESSLY STATE THE DEGREE AT WHICH PAIN BEGINS.

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.




The examiner should address the following:

a. attempt to identify and reconcile all low back diagnoses

b. whether the Veteran's low back limitation of motion is so severe as to result in functional ankylosis.

c.  the severity of the Veteran's right and left lower extremity radiculopathy.

d.  whether the Veteran's bowel symptoms are associated with his low back disorder.

e.  whether the Veteran's bladder symptoms are associated with his low back disorder.

f.  whether erectile dysfunction is associated with his low back disorder.

g.  whether the Veteran has any other neurological symptoms associated with his low back disorder.

h.  the duration of incapacitating episodes during the prior year.

3.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




